Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael F. Morgan on 26 May 2022.

The application has been amended as follows: 
	The title has been changed from “Implements and application units for placement of applications with respect to agricultural plants of agricultural fields” to –Application units for placement of fluid applications to agricultural plants of a field—;
	Claim 1, line 7, “and” has been deleted;
	Claim 1, in the final line, “contacting member.” has been changed to –contacting member; and
	wherein the first plant contacting member is connected to the first outlet by a rigid link, wherein the rigid link constrains the first outlet to pivot in a synchronized fashion with the first plant contacting member, wherein a pivot axis of the first outlet is parallel to and substantially aligned with a pivot axis of the first plant contacting member, wherein the first outlet is pivotally connected to the frame to pivot with respect to the frame, wherein the first outlet is disposed to apply the fluid application to a base region of a plant of the first row of plants.—;
	Claims 4-27 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 26, 2022